            Case 2:16-cv-02895-JAD-VCF Document 54 Filed 06/19/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      DEUTSCHE BANK NATIONAL TRUST
4     COMPANY, as Trustee for SECURITIZED
      ASSET BACKED RECEIVABLES LLC
5                                                          2:16-cv-02895-JAD-VCF
      TRUST 2006-WM4,
                                                           ORDER
6                          Plaintiff,
7     vs.
8
      BFP INVESTMENTS 2, LLC, a Nevada
      Limited Liability Company; HILLSIDE VIEW
9     HOMEOWNERS ASSOCIATION, INC., a
      Nevada Non-Profit Corporation; and NEVADA
10    ASSOCIATION SERVICES, INC., a Nevada
      corporation,
11
                            Defendant.
12

13
            Before the Court is Deutsche Bank’s Motion to Extend Discovery Deadlines (ECF NO. 50). No
14
     opposition has been filed and the time to file an opposition has passed.
15
            Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
16
     motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
17
     the granting of the motion.
18
            Plaintiff, Deutsche Bank National Trust Company, As Trustee for Securitized Asset Backed
19
     Receivables LLC Trust 2006-WM4, and Defendants, BFP Investments 2,LLC; and Hillside View
20
     Homeowners Association, Inc., have filed a notice of settlement (ECF No. 53).
21
            Accordingly,
22
            IT IS HEREBY ORDERED that Deutsche Bank’s Motion to Extend Discovery Deadlines (ECF
23
     NO. 50) is GRANTED. The following dates apply:
24
            Deadline to complete discovery: October 20, 2020
25
            Dispositive Motion Deadline November 19, 2020
            Case 2:16-cv-02895-JAD-VCF Document 54 Filed 06/19/20 Page 2 of 2




1           Joint Pre-Trial Order December 18, 2020

2           If dispositive motions are filed, the deadline for filing the joint pretrial order will be suspended

3    until 30 days after decision on the dispositive motions or further court order.

4           IT IS FURTHER ORDERED that Plaintiff, Deutsche Bank National Trust Company, As Trustee

5    for Securitized Asset Backed Receivables LLC Trust 2006-WM4, and Defendants, BFP Investments

6    2,LLC; and Hillside View Homeowners Association, Inc., must file their proposed stipulation and order

7    for dismissal on or before September 21, 2020.

8

9           DATED this 19th day of June, 2020.
                                                                   _________________________
10                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
